Citation Nr: 1734169	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Peggy Mason, Agent


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran served on active duty service from August 1947 to July 1950, and from August 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran filed another claim for a right arm wound in March 2017; however, this appears to reference the same disability that is currently on appeal before the Board (i.e., entitlement to an initial rating in excess of 10 percent for arthritis of the right elbow).  Accordingly, no further action is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has tinnitus, but tinnitus was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of tinnitus were not continuous since service separation.

2.  The weight of the evidence is against finding that the Veteran's current tinnitus is etiologically related to his active service, including his conceded exposure to high levels of noise therein.

3.  Throughout the entire appeal period, the Veteran's right elbow arthritis has been manifested by constant pain, limited range of motion, with no ankylosis; the Veteran experiences additional functional impairment during a flare-up or upon repetitive motion that further impairs his ability to use his dominant hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).

2.  The criteria for an initial rating of 20 percent, but no higher, for arthritis of the right elbow have been met for the entire appeal period.  38 U.S.C.A. §§ 1101, 1110 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.71(a), Diagnostic Code (DC) 5206 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for Tinnitus 

The Veteran contends that he has tinnitus that is related to in-service noise exposure.

The Veteran's service personnel records reflect that he was awarded many service decorations, including the Combat Infantry badge.  The RO has conceded exposure to acoustic trauma and previously granted service connection for hearing loss based, in part, on in-service noise exposure.  The Board agrees and finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has tinnitus.  In the December 2012 and June 2014 VA examination reports, the Veteran complained of tinnitus.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, therefore, finds that the Veteran has a current tinnitus disability.

However, the Board next finds that symptoms of tinnitus were not chronic during active service.  Service treatment records are absent for any complaints or diagnoses of tinnitus.  Further, in an August 1953 Report of Medical Examination, conducted at service separation, the Veteran was noted to a normal clinical evaluation of the ears.  There was also no indication that the Veteran had tinnitus.  As such, the Board finds that the Veteran's symptoms of tinnitus were not chronic in service.

Further, the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  The evidence of record does not establish any clinical manifestations of tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Additionally, the evidence does not show any treatment or complaints of tinnitus at any time following service separation in 1953 until his claim in June 2012.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Moreover, the Veteran filed another claim for service connection, but did not mention tinnitus at any time prior to his June 2012 claim.  For example, in August 1953, immediately following service separation, the Veteran filed a claim for service connection for a right elbow disability, but did not mention tinnitus at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain tinnitus in service and a lack of symptomatology at the time he filed the other claim.  For these reasons, the Board finds that the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307 (b).

Concerning direct service connection, for the reasons that will be set forth below, the Board further finds that the weight of the competent, probative, and credible evidence of record demonstrates that tinnitus is not related to service. 

The Veteran was afforded VA audiological examinations in December 2012 and June 2014.  He reported symptoms of tinnitus and indicated that they first occurred "a couple of years ago."  Both examiners opined that the Veteran's tinnitus was not caused by, or the result of, military noise exposure.  In support of these opinions, the examiners indicated that the Veteran's tinnitus began many years after service separation and were likely related to other medical issues, including heart attacks and high blood pressure.  Of note, during the December 2012 VA examination, the Veteran specifically attributed his tinnitus to high blood pressure. 

The Board finds the VA medical opinions are probative as the examiners reviewed the claims file, addressed the Veteran's contentions, and provided an opinion supported by a clear and thorough rationale.  See Prejean, 13 Vet. App. at 448-9.  As such, the Board finds that the December 2012 and June 2014 VA medical opinions weighs against a finding that the Veteran's tinnitus is etiologically related to service.

The Board also considered the Veteran's statements purporting to relate his currently diagnosed tinnitus to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the medically complex disorder of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Tinnitus is a medically complex disease process because of its multiple possible etiologies. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the December 2012 and June 2014 VA audiologists who reviewed the claims file and interviewed the Veteran.  Here, the Board attaches greater probative weight to the opinions of the VA audiologists than to the Veteran's lay statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Analysis for Right Elbow Disability

The Veteran maintains that his right elbow disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

The Veteran is in receipt of a 10 percent rating for the right elbow arthritis under 38 C.F.R. § 4.71a, under Diagnostic Code 5010-5206.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major forearm ratings are applicable.

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id., Diagnostic Code 5003.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees; a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees; and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  Id. 

Diagnostic Code 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  Id. 
Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See id., Plate I (2016).

Further, as noted above, when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 

The evidence in this case includes a December 2012 VA examination.  The examiner noted the Veteran's shrapnel injury wound to the Veteran's right elbow during a grenade explosion in service.  The Veteran has reported constant right elbow pain and decreased mobility.  During flare-ups, the Veteran reported increased pain.  Upon range of motion testing, flexion was limited to 130 degrees with no objective evidence of pain.  Extension was to 0 degrees with no objective evidence of pain.  There was no additional limitation after three repetitions of range of motion testing.  There was no ankylosis noted of the elbow.

In a June 2014 VA examination report, the Veteran reported constant pain and decreased mobility in the right elbow for 10 years.  He indicated that the pain was always present and he received steroid shots at the VA Medical Center with some relief for approximately 4 months.  Flare-ups were note to cause stiffness and weakness and the Veteran reported that he could not effectively use the right hand during flare-ups.  Upon range of motion testing, flexion of the right forearm was limited to 135 degrees with no objective evidence of pain.  Extension was to 0 degrees with no objective evidence of pain.  Right forearm supination was limited to 60 degrees with no pain and right forearm was pronation was limited to 80 degrees with no pain.  There was no additional limitation after three repetitions of range of motion testing.  There was no ankylosis noted of the elbow.  It was noted that, during flare-ups, the elbow would swell and further limited pronation and supination, which in turn impaired the use of his dominant right hand.  The examiner also noted that, while range of motion did not significantly decrease with three repetitions, the Veteran made excellent efforts.  The examiner stated that it was "probable" that more frequent repetitive movements could cause flare-ups resulting in swelling and pain impairing the use of his right hand.  

The Veteran was afforded another VA examination in August 2015.  Range of motion testing showed flexion limited to 125 degrees and extension limited to 20 degrees.  Supination and pronation were from 0 to 85 degrees.  There was pain with weight-bearing and pain with flexion and extension.  There was no additional limitation after three repetitions of range of motion testing.  

A November 2015 VA consultation report reflects full range of right forearm motion with pain upon movement and palpation.

VA treatment records include a December 2015 primary care note, which indicated that the Veteran had received previous injections in multiple locations including in some very nonconventional location such as over the triceps tendon.  During the December 2015 examination, the Veteran reported pain over the medial/lateral elbow when moving the wrist and hand.  He noted that his third and fourth digits were also triggering periodically.

Upon review of all evidence of record, lay and medical, the Board finds that the evidence demonstrates a disability picture with additional functional loss based on flare-ups and pain, as contemplated under DeLuca.  8 Vet. App. at 206-07.  Therefore, the claim is granted and the disability rating is increased to 20 percent for the entire rating period on appeal.

As noted above, the criteria for a 10 percent rating under Diagnostic Code 5206, is approximated by flexion limited to 100 degrees; with a 20 percent rating, under the same code, as defined by flexion of the forearm limited to 90 degrees.  See 
38 C.F.R. § 4.71(a), DC 5206.  The Board finds that the Veteran's range of motion during the relative time period is best approximated by the criteria for a 10 percent rating under Diagnostic Code 5206.  Most of the VA examinations show only a mild to moderate level of diminished range of motion in flexion and extension. 
However, the Board also considers that the Veteran has experienced flare-ups of right elbow symptoms during the appeal period.  During the December 2012 VA examination, it was noted that the Veteran had functional loss and/or functional impairment of the elbow and forearm in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Similarly, the June 2014 VA examiner specifically indicated that the Veteran had functional loss and/or functional impairment of the elbow and forearm in the form of less movement than normal and weakened movement.  The June 2014 VA examiner also stated that it was "probable" that more frequent repetitive movements could cause flare-ups resulting in swelling and pain impairing the use of his right hand.  A December 2015 VA treatment record also noted that the Veteran reported pain over the medial/lateral elbow when moving the wrist and hand.  He specifically noted that his third and fourth digits were periodically triggering.  

In summary, the evidence demonstrates that during a flare-up or upon repetitive motion, he apparently experiences not only pain, but decreased function of his right hand and decreased ability to use his fingers effectively.  The Board finds that these flare-ups and pain are of the type contemplated by DeLuca, 8 Vet. App. at 206-07.  Thus, while the Veteran's limitation of right forearm motion warrants only a 10 percent rating under DC 5206, the additional functional impairment described above warrants the next-higher rating under the appropriate diagnostic code.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, considering the additional functional impairment during a flare-up or upon repetitive motion, the Board finds that his right elbow disability warrants a higher rating of 20 percent rating for the rating period on appeal.  

However, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  As indicated, his limitation of right forearm flexion warrants only a 10 percent rating under DC 5206.  Moreover, extension to zero degrees warrants only a noncompensable rating under DC 5207.  Furthermore, although the VA examiners found that he had impairment of supination or pronation, it was not to a degree of severity which warrants a compensable rating.  See 38 C.F.R. § 4.71a, DC 5213.  As such, the Board finds that a 20 percent rating, but no higher, adequately contemplates the manifestations and symptoms of the Veteran's right elbow disability. 

The Board also considered the applicability of alternative diagnostic codes.  However, there is no evidence of ankylosis (DC 5205), impairment of the flail joint (DC 5209), nonunion of the radius and ulna with flail false joint (DC 5210), impairment of the ulna (DC 5211), or impairment of the radius (DC 5212) for the Veteran's right elbow disability to warrant a rating higher than 20 percent.  First, DC 5205 is inapplicable as there was no evidence of ankylosis of the right elbow during the period on appeal.  DC 5209 is also inapplicable as there is no evidence or indication of a flail joint.  There is also no evidence or indication of nonunion or impairment of the radius or ulna, and as such, DCs 5210, 5211, and 5212 are not applicable.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for tinnitus is denied.

An initial rating of 20 percent, but no higher, for arthritis of the right elbow is granted, subject to the laws and regulations governing monetary benefits.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


